DETAILED ACTION
Claim Objections
Claims 11-14 and 19-20 are objected to because of the following informalities: In claim 11, the terms “elongated” should be changed to --elongate--. Also, claim 19 depends from itself; it is clear it should depend from claim 18. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the rigid length of duct" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 has been objected to because it depends from itself; claim 20 depends from claim 19. Therefore, claim 20 is indefinite because it is unclear if it is supposed to depend from claim 19 or claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 14-16 of U.S. Patent No. 11,241,060. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perusse 9,510,632.
Perusse discloses, regarding claim 10, a safety helmet fan system comprising: a first fan 120; a second fan 120; a removable fan housing carrying the first and second fans (see how each fan 120 is carried by its own removeable housing in Fig. 1) and configured to be mounted on an exterior of a safety helmet shell 110 above a brim 114 of the safety helmet shell 110; a first elongate cooling air duct 160 connected to the fan housing (120) and configured to direct cooling air flow from the first fan 120 to an interior of the safety helmet shell 110; and a second elongate cooling air duct 160 connected to the fan housing (120) and configured to direct cooling air flow from the second fan 120 to the interior of the safety helmet shell 110; Re claim 11, wherein the first elongated cooling air duct 160 has a releasable connector 172 configured to releasably connect the first elongated cooling air duct 160 to the brim 114 of the safety helmet shell 110 (clearly shown in Fig. 3); Re claim 14, wherein the releasable connector 172 is carried on the rigid length of duct 160; Re claim 15, wherein the interior of the safety helmet shell 110 is configured to surround a crown of a user’s head (this is clearly the case).
Perusse discloses, regarding claim 18, a safety helmet fan system comprising: a first fan 120; a second fan 120; a removable fan housing carrying the first and second fans (see how each fan 120 is carried by its own removeable housing in Fig. 1) and configured to be mounted on an exterior of a safety helmet shell 110 above a brim 114 of the safety helmet shell 110; an elongate cooling air duct 160 connected to the fan housing (120) and configured to direct cooling air flow from the first fan 120 and the second fan 120 to an interior of the safety helmet shell 110; Re claim 20, wherein the elongate cooling air duct 160 further comprises another elongate cooling air duct 160 configured to direct the cooling air flow from the first fan 120 and the second fan 120.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perusse 9,510,632.
Perusse discloses the invention as discussed above. However, Perusse does not specifically disclose that the releasable connector 172 is a “snap fit” connector. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of invention that the connector 172 of Perusse could be a snap fit connector, as this is merely a variant type of connector. Furthermore, Perusse discloses the use of snap fit connectors in other aspects of his invention (for element 540), making it clear that it is well known in the art to make a connection through the use of a “snap fit” (see col. 4, lines 6-7).

Allowable Subject Matter
Claims 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The applicant has not filed an IDS with any of the prior art cited in the parent case (Application No. 16/385,879, now U.S. Patent No. 11,241,060). Thus, these prior art references have been made of record in the attached form 892, and include references not relied upon, as they are considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746